OFFICE    OFTHEATTORNEY       GENERALOFTEXAS




Honorable i.. ii.Thoarpon
county Auditor
kbllsrm, Texan

Deer Sir‘:




                               cad ow+adbo pomoa.8 or

                               a b wR 8a t
                                r8om sor 8aboa. Qwrpma8
                                        fuads of *aah
                              araiaa 8ad rrli&oanod
                                 romi~ aaa d&in th8
             aam are lrne8ted la bowl8 or mrtaager, or
             inlandorother    propsrtruhloh   hubcmn
             an6 ekmllhenaf'terboboughtfabp8u6h
             InstltutlaM mdsr fon~ol5ura oalef4mad.
             to satisfy a? profeot such boa48 or ma%-
             gages, that auoh oxmaptlon of 6U8h lead
             end pmgartq ahaLl.aontinuo only ror two
Honorable L. R. Thompson, Page 2



          yaers after the purchase of the same et
          suoh sale by suoh lnstltutlonsend no
          longer, end lnstltutloneof purely pub110
          oharlty; snd all laws exempting property
          from taxation other than the property a-
          bove mentioned shell be null end void."
          &tlole 7150, Revised Clvll.Statutesof Texas, de-
scribes the property whloh shall be exempt from taxation snd
Seotlon 1 thereof, as amended ln 1931, oontains a desorlptlon
of the followlw propartr as balng so axampt:
               Wll publio oollagas; publla aoad-
          8d08
             a ndf h u
                     lnb o nr urih
                                 t nd8
                                     or    imitu-
          tloas of le8arningand rallglon not usad
          with a view to pro?lt and whan tha saw
          are lavested la bon46 or nortgage8. and
          all'mmh buIldIngaused aw1usiTel.yana
          owmd by paraonm or assoolatlonsor pm-
    .‘    8oas for sohool Qurpoa6a; ~p&nl,aaa.?that
          when thelandorotharproparty-has
          baen 02 shall hareafter be bought la b
          suoh lnstltutlon8under ioraolosura.sJ as
          made to satisfy or protaot bonds or mortk
          6-8 la whioh said eaA-t        itlndsarw
          lnvesttsd, that moh exem~tlon oi.auoh laa6
          andpmpertyah&lloontlnua      fkmtwo yaars
          artier the purohafm 0r the aem at suoh
          sale by suoh lastltutlonsend no lowr."
           It tba propertywbloh you mention 18 not to be t&ml
authority ror the extmption8LU8t ba rouna within tha l~pm8sed
provl8loas  or~mlole  8, seotion e 0r tha constltutlon. Tha
burden Of showing that an eXem&?tiOn fI%%Btaxation Wi8ts -8tS
upon the partr'who olalms it.. Xorrls fe Lops Star Chapter,
Wo. 6, Royal Aroh Masons, 5 S.W. 819. Tha~above oonatltu-
tlonal provielon pamits the Legl8lature to extsnd tha axamp-
tlon rrom taxation to only two olassee     oi real property ba-
longlug to edueatlonalinatitUthU8,,to-tit~        bulldlngsusad
exoluslvelyror sohool purpose6 and ror~a period 0r two year8
after BUrohase those lad8 whloh have been bou at$lao~now-
in6 ~peolos~m    thereon Of bonds or nwtgfigeq P             -
dowment funds had been Investad. Unleae lend belonging to.
an oduoatlonsl Institutionfalls within one of the above two
    HonorableL. ii.Thompson,Page 3



    classirloatlons,It ia not exempt from t.sxatlon. Such ex-
    emption is not extended to lands oonstitutlng8 part of the
    endowment fund or any such oollege or eohool. .hn interpre-
    tation which muld bring about such en exemption is pm-
    oluded by the ioct that the constitution exempts the two
    classes of reel property mentioned above and then provides
    that.all lawa exemptingproperty from taxation other then
    the plpperty above mentioned shell be null end void. In
    the case of Morris v. Lone Star Chapter No. 6, Hoyal Arch
    Alasone,5 S. W. 519, it YBB held that the exolu8iveuse 0r
    a building for oharltablopurposes meant the aotual an6
    dlreot UBO for the purpoae8of the aseooiation  aulnota
    use bp others iiw reveauealthough that ravenua muyhava
    been exolu8lr~4 a4ppmgrlatedtar the4objeot8 0r.oharitr.
    Our eamvorto  yuur:questien,therefore, i8 od~oe8iully ln
    the negativa.




        APPROVED J-EL 6, 1939




t